Citation Nr: 0717365	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-09 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an effective date earlier than January 24, 
2003 for the award of service connection for degenerative 
joint disease (DJD) of the right hip.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had unverified active military service from 
August 1972 to September 1983, and verified service from 
September 1983 to July 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


FINDINGS OF FACT

1.  On January 24, 2003, the RO received the veteran's claim 
for service connection for DJD of the right hip (claimed as a 
right hip condition).  This is the first document indicating 
a desire to file a claim for this benefit.

2.  Service connection was granted by the RO in a July 2003 
rating decision, and the veteran was assigned a 30 percent 
disability rating, effective January 24, 2003.  There is no 
competent evidence of an earlier claim for these benefits.


CONCLUSION OF LAW

The criteria for an effective date for service connection for 
DJD of the right hip, prior to January 24, 2003, have not 
been met.  38 U.S.C.A. §§ 5103-5103A, 5107, 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than January 24, 
2003, for the award of service connection for DJD of the 
right hip, with a 30 percent rating.  He has indicated that a 
more appropriate date for the award would be July 20, 1997, 
the day after he was discharged from active service.

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  Once service 
connection is established, further VCAA notice as to 
downstream issues, such as the assignment of an earlier 
effective date for the grant of service connection, is not 
ordinarily required.  Id. at 490-493.  However, as the 
appellant's request for an earlier effective date for the 
grant of service connection for DJD of the right hip is being 
denied, no effective date will be assigned and, as set forth 
below, there can be no possibility of prejudice to him.  As 
set forth herein, no additional notice or development is 
indicated in the appellant's claim. 

In March and June 2003 letters, issued prior to the July 2003 
rating decision, and in an August 2004 letter, the RO 
informed the appellant of its duty to assist him in 
substantiating him claim under the VCAA, and the effect of 
this duty upon his claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board notes that, according 
to a December 2000 award letter, the Social Security 
Administration (SSA) found the veteran to be disabled since 
September 2000.  While the exact nature of the veteran's 
disability (or disabilities), for SSA purposes, is unclear 
and may include his right hip disorder, nevertheless, it has 
not been averred that the SSA decision or records supporting 
such decision serve to establish that an earlier effective 
date for the grant of service connection for that disability 
is warranted or otherwise related thereto.  Here, a 
determination of the veteran's claim turns on when he 
submitted a claim for compensation benefits for the right hip 
disability, rather than on the level of his hip disability 
and when he was rendered totally disabled.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

On January 24, 2003, the RO received the veteran's claim for 
service connection for a right hip condition.  In support of 
his claim, the veteran submitted VA and private medical 
records, dated from 2000 to 2003, that diagnosed DJD of the 
right hip.  The record reflects that the veteran's post-
service claim for vocation educational benefits was received 
by the RO on July 1, 1997, and his initial claim for service 
connection for multiple physical disorders, other than a 
right hip disability, was received by the RO in August 1997.

Service medical records indicate that, in June 1988, the 
veteran was injured in a motor vehicle accident and 
complained of low back pain.  In April 1989, he was noted to 
have degenerative disc diease.  A December 1989 clinical 
record reflects his complaint of low back pain that radiated 
into his right thigh and that a computed tomography (CT) scan 
showed a mild disc bulge with questionable nerve root 
impingement.  A December 1989 private radiology report of a 
magnetic resonance image (MRI) of the veteran's low back 
indicates that he reported having low back pain since June 
1988 with right leg pain.  Findings were not referable to a 
right hip disorder.  May 1991, June 1992, and December 1993 
service examination reports are not referable to a right hip 
disorder and the veteran did not complain of a right hip 
problem at those times. 

A November 1996 Physical Evaluation Board (PEB) report 
includes a diagnosis of heel and back pain due to 
degenerative joint disease and a scar.  A December 1996 
record indicates that the veteran had chronic low back pain 
since 1988.  He reported lower back pain that radiated to his 
left buttock and radiated as numbness to just above his knee.  
The assessment was symtoms suggestive spinal stenosis, low 
back pain, numbness in L2-3.

In a March 1997 written statement to the PEB, the veteran 
noted recently developed complications related to his pre-
existing conditions.  He did not mention right hip pain.

In August 1997, the veteran submitted a claim for VA 
compensation benefits for multiple physical disorders.  A 
right hip condition was not among the claimed disorders.

A September 1997 VA orthopedic examination report is not 
referable to complaints or diagnosis of a right hip disorder.

In March 1998, the RO received the veteran's claim for 
service connection for a right hand disorder.  In April 1998, 
he filed a claim for service connection for sleep apnea and 
arthritis of both hands.  

VA medical records, dated from April to October 1998, reflect 
the veteran's treatment for sleep apnea, and his complaints 
of arthritis in other body parts, but are not referable to a 
right hip disorder.

During a September 1998 private medical examination provided 
by VA, the veteran did not complain of right hip pain

A December 1998 private medical record includes a diagnosis 
of bilateral carpal tunnel syndrome.

A December 1998 report of a meeting with a VA decision review 
officer notes that the veteran discussed his claims for 
increased ratings for his left ankle and shoulder, right and 
left elbow, right foot, and right and left knee disabilities, 
and service connection for a right shoulder disorder, 
arthritis of both hands, and sleep apnea.

A May 1999 private chiropractic record reflects the veteran's 
history of low back pain but is not referable to complaints 
or diagnosis of a right hip disorder.

In June 1999, VA afforded the veteran a private medical 
examination to evaluate his bilateral knee disability.  At 
that time, his other significant medical conditions were 
described as recurrent gouty arthritis of the bilateral feet, 
status post bilateral bone spur excisions, status post left 
ankle ganglion excision and bunionectomy, and status post 
right ankle heel spur excisions.

In July 1999, the RO received the veteran's claim for service 
connection for carpal tunnel syndrome "and cervical spine" 
that the RO construed, in part, as a claim for an increased 
rating for his back disability, according to a July 1999 
letter to the veteran.

A September 1999 VA examination report indicates that the 
veteran was examined for his chronic low back and cervical 
spine pain and bilateral hand symptoms.  There were no 
complaints or diagnoses of a right hip disorder at that time.

VA hospitalized the veteran in March 2000 for treatment of 
lumbar radiculopathy. The hospital report reflects complaints 
of right lower back and buttock pain with intermittent right 
anterior thigh paresthesias and numbness that started after 
heavy lifting several months earlier.  He complained of right 
buttock pain and right thigh symtoms.  The record reflects a 
history of low back pain that radiated into the right buttock 
that caused numbness in the right thigh.  The veteran 
underwent right L3 and L4 hemilaminectomies and foraminotomy 
and decompression of the right L4 nerve root.

A July 2000 VA radiology report indicates that the veteran 
had a history of right groin pain for the past month.  X-rays 
of his right hip showed degenerative changes of the right hip 
joint with narrowing, sclerosis, and lipping.  Heterotopic 
ossification was seen within the soft tissues medial to the 
femoral shaft on the right.

An August 2000 private occupational medicine center record 
reflects the veteran's complaint of right hip pain.  The 
initial assessment was right hip degenerative arthritis.

A September 2000 private clinic orthopedic surgery medical 
record reflects review of the August 2000 VA x-rays of the 
veteran's right hip that were reported to show a markedly 
abnormal right hip.  The clinical impression was hip/spine 
syndrome.  

A September 2000 VA neurology progress note indicates that 
the veteran was examined by orthopedists earlier in the 
month.  His right hip DJD was apparently severe enough to 
warrant recommendation of total hip arthroplasty.  He was 
seeking additional medical advice.  

As noted, the December 2000 letter from the SSA indicates 
that the veteran was found totally disabled and eligible for 
benefits from September 2000.

In a May 2001 rating decision, the RO granted the veteran's 
claim for a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
In a signed statement dated that month, the veteran said he 
was satisfied with the TIDU grant and withdrew his claims on 
appeal (service connection for cervical spine and carpal 
tunnel disorders and an increased rating for his lower back 
disability).

A July 2002 VA examination report reflects the veteran's 
history of back pain.  It was noted that two or three years 
earlier, he developed right hip pain after a December 1999 
incident at work.  He developed right leg and groin pain with 
numbness in the anterior aspect of the right thigh.  He 
complained of hip pain and x-rays showed degenerative 
arthritis of the right hip.  The VA examiner noted that the 
veteran had back and leg pain since service, with back 
surgery that did not resolve his problems.  Currently, the 
etiology of the veteran's pain was thought to be due to 
severe degenerative arthritis of the right hip.

A June 13, 2002 private medical report from H.G., M.D., an 
orthopedist, indicates that the veteran had osteoarthritis of 
the right hip that caused his right groin pain and hip 
stiffness.  It was noted that the first mention of right 
groin pain was in April 2000.  Dr. G. said that the July 2000 
x-rays of the right hip indicated fairly advanced 
osteoarthritis suggesting that the veteran's arthritic 
condition was present, albeit, in a relatively asymptomatic 
state, for many years prior to his December 1999 workplace 
accident.  It was further noted that it did not appear that 
the veteran incurred any right hip injuries at the time of 
that accident.  Dr. G. said that the increased right groin 
pain may reflect a compensatory increase in mobility imposed 
upon the hip due to painful limitation of lumbar spine motion 
associated with the aggravation of the low back disorder. 

A June 2003 VA examination report reflects the veteran's 
complaints of joint pain and his report of wrist, back and 
right hip problems at discharge.  It was noted that, in 
approximately 1988, he developed numbness and problems with 
pain in his low back and buttock area.  He said his March 
2000 surgery helped his back but did not improve his right 
groin pain.  Upon examination, the assessment was advanced 
degenerative joint disease of the right hip.

As mentioned above, in the July 2003 rating decision, the RO 
granted service connection for DJD of the right hip and 
awarded a 30 percent disability rating, effective from 
January 24, 2003.

In a June 2004 written statement, the veteran maintained that 
the evidence of record demonstrated a history of right hip 
disability dating to 1988.  He contended that a more 
appropriate effective date for the grant of service 
connection for DJD of the right hip was July 20, 1997, the 
day after his discharge from active military service.  He 
argued that his service medical records reflected evidence of 
complications in his buttock and right thigh area related to 
injuries in the Persian Gulf.

III.	Legal Analysis

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received. While the term 
"application" is not defined in the statute, the regulations 
use the terms "claim" and "application" interchangeably, and 
they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2006).  See Norris v. West, 12 Vet. 
App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157.

In the present case, the record does not reflect that his 
grant of service connection for DJD of the right hip was 
based upon a claim filed in 1997.  Here, as set forth in 
detail in above, the present appeal arose from the RO's 
action with regard to the veteran's claim for service 
connection for a right hip condition, filed in January 2003, 
with respect to which, after service connection was granted 
(and a 30 percent disability evaluation assigned), he sought 
an earlier effective date.  Thus, the exception in the law 
for claims filed shortly after service would not be for 
application in the instant case.

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of January 24, 
2003, would be the earliest effective date assignable for 
service connection for DJD of the right hip, as a matter of 
law.  The date of receipt of the veteran's original claim 
seeking service connection for DJD of the right hip was more 
than one year after his separation from service in July 1997.  
Accordingly, the applicable regulation dictates that the 
effective date is the later of the date of receipt of the 
claim, or the date entitlement arose.

Here, the veteran filed an original request for disability 
compensation benefits for DJD of the right hip on January 24, 
2003.  After reviewing the pertinent evidence, from both 
military and medical sources, the RO, in a July 2003 rating 
decision, granted entitlement to service connection for DJD 
of the right hip and awarded a compensable disability 
evaluation effective from January 24, 2003, the date of 
receipt of the claim.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998), to the effect that "a claim must be filed 
in order for any type of benefit to be paid."

In a subsequent June 2004 written statement from the veteran, 
it is asserted that his history of right hip pain went back 
as far as 1988.  He maintains that his service medical 
records document complications in his buttock and right thigh 
including due to injuries sustained in the Persian Gulf.  The 
veteran contends that the more appropriate date for the award 
of service connection for DJD of the right hip was July 20, 
1997, the day after his discharge from military service.  

Although the veteran contends that service connection for DJD 
for the right hip should be granted from 1997, there is 
simply no evidence on file identifying any document on which 
he had claimed such a disability at that time.  It was the 
January 24, 2003 written statement and application for 
benefits that ultimately led to the July 2003 rating action, 
in which service connection was granted, effective from 
January 24, 2003.  In some records the hip pathology was 
initially related to a post-service injury.  Certainly 
nothing in these records suggests that service connection was 
in order or was claimed at that time.

The Board appreciates the veteran's statement regarding his 
claim, however, in view of the foregoing, the Board would 
have to conclude that there would be no basis upon which to 
establish an effective date for service connection for DJD of 
the right hip, any earlier than that which has been currently 
assigned, i.e., January 24, 2003.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.


ORDER

An effective date earlier than January 24, 2003, for the 
award of service connection for DJD of the right hip is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


